            Case 1:19-cv-02514-KBJ Document 2-2 Filed 08/20/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

                  Plaintiff,

      v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                   Defendants.                                   Case No.



                 CERTIFICATE OF NOTICE PURSUANT TO LOCAL RULE 65.1(a)

          I, Theodore J. Boutrous, Jr., counsel for Plaintiff Brian J. Karem, hereby certify that

counsel for the Plaintiff made the following efforts to give notice of the time of making the

application for a temporary restraining order, and copies of all pleadings and papers filed in this

action:


          (a) emailed James Burnham, Deputy Assistant Attorney General, Federal Programs

Branch, Civil Division at the United States Department of Justice at

James.M.Burnham@usdoj.gov and provided the pleadings and papers filed in the action to date

or to be presented to the Court at the hearing.
Case 1:19-cv-02514-KBJ Document 2-2 Filed 08/20/19 Page 2 of 2
